DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites: “armrests configured to be coupled to both sides of the frame; and a controller configured to be detachably coupled to the armrest”. As multiple armrests are claims, it is unclear which armrest is “the armrest”.  Is a controller configured to be detachably coupled to both armrests or one armrest?

Claim 2 requires: “the armrest includes: a frame body in which the connector is disposed; and a frame cover which is coupled to an upper portion of the frame body and forms an inner space in which the connector is received.” Based on Applicant’s disclosure, the frame body is understood to correspond to element 251, and the frame cover is element 252, identified in Figs. 5 and 8. These two components appear to be integral with each other, and it is not immediately clear which part of the arm rest is the frame body, and the frame cover, respectively. Is the frame cover the top surface? Is the frame body the two lower angled components?  The claim also appears to suggest that the connector is in both the frame body and the frame cover ( see “a frame body in which the connector is disposed” and “ a frame cover […] forms an inner space in which the connector is received.”). The metes and bounds of the frame body and frame cover are not understood, and it is unclear where the connector is located. 

Claim 3 requires: “wherein the frame cover is formed with an opening configured to expose the connector to the outside.” It is unclear if this opening is the same opening as required by claim 1. 

In claims 4 and 10, there is insufficient antecedent basis for “the protrusion”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwan (KR 20120060035).

Regarding claim 1, Hwan teaches: an electric wheelchair comprising: a frame (the frame is best shown in Fig. 4) configured to support a seat (shown in Fig. 4); a driver (the drive system including motor, driving wheel 211, and battery 290) configured to be coupled to a lower portion of the frame; armrests (231) configured to be coupled to both sides of the frame (the armrests and frame are shown together in Fig. 4); and a controller (100) configured to be detachably coupled to the armrest; wherein the controller is coupled so as to shield an opening (231a) formed in the armrest and is electrically connected to a connector (231) located inside the armrest.  Relevant elements are best shown in Figs. 3-6. 

Regarding claim 2, Hwan further teaches: wherein the armrest includes: a frame body (the portion(s) of the armrest 231 located below the uppermost surface) in which the connector is disposed; and a frame cover (the uppermost surface of the armrest 231) which is coupled to an upper portion of the frame body and forms an inner space in which the connector is received. Relevant elements are best shown in Figs. 5-6. 

Regarding claim 3, Hwan further teaches: wherein the frame cover is formed with an opening configured to expose the connector to the outside. See Fig. 6. 

Regarding claim 17, Hwan further teaches: wherein the wheelchair is a robot. See Figs. 3-6. The wheelchair is a robot at least in that it is a machine that receives control signals for mechanical output.

Regarding claim 18, Hwan further teaches: wherein the driver is a robot. See Figs. 3-6. The driver is a robot at least in that it is a machine that receives control signals for mechanical output.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hwan as applied above, in further view of Dengel (US 10,082,788)

Regarding claim 4, Hwan fails to disclose wherein the frame body is formed with a fastening boss into which the protrusion provided in the controller is inserted. Dengel teaches: wherein a frame body is formed with a fastening boss (38) into which the protrusion (42) provided in the controller is inserted. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the fastening boss and protrusion, as suggested by Dengel, to the controller to armrest interface of Hwan; the motivation being: to better retain the controller in position on the arm rest. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hwan as applied above, in further view of Stucki (US 10,386,936)

Regarding claim 5, Hwan further teaches: wherein the controller includes: a joystick (120) coupled to the armrest; a button (130) coupled to the front of the joystick. See Fig. 3. 
Hwan fails to disclose: a display coupled to the front of the button. Stucki teaches: a display (40) coupled to the front of the button. See Figs. 3-4.  Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the display, as suggested by Stucki, coupled to the front of the button of Hwan; the motivation being: to provide and visual interface on the controller.

Allowable Subject Matter
Claims 6-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/            Primary Examiner, Art Unit 3618